Exhibit 10.1
EXECUTION COPY
AMENDMENT NO. 1
Dated as of March 5, 2009
to
CREDIT AGREEMENT
Dated as of June 29, 2007
          THIS AMENDMENT NO. 1 (“Amendment”) is made as of March 5, 2009, and
effective as of December 31, 2008, by and among Biogen Idec Inc., a Delaware
corporation (the “Borrower”), the financial institutions listed on the signature
pages hereof and Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”), under that certain Credit Agreement dated as of
June 29, 2007 by and among the Borrower, the Lenders and the Administrative
Agent (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given to them in the Credit Agreement.
          WHEREAS, the Borrower has requested that certain modifications be made
to the Credit Agreement;
          WHEREAS, the Borrower, the Lenders party hereto and the Administrative
Agent have agreed to amend the Credit Agreement on the terms and conditions set
forth herein;
          NOW, THEREFORE, in consideration of the premises set forth above, the
terms and conditions contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrower, the Lenders party hereto and the Administrative Agent hereby agree to
the following amendments to the Credit Agreement.
          1. Amendments to Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 2 below, the Credit Agreement is
hereby amended as follows:
          (a) Section 2.03(i) of the Credit Agreement is amended to delete the
phrase “for the account of each Lender” appearing in the first sentence thereof
and to replace such phrase with the phrase “for the account of each Lender
(other than any Defaulting Lender)”.
          (b) Section 2.06 of the Credit Agreement is amended by adding “except
as explicitly set forth below” at the end of the penultimate sentence thereof
and adding the following at the end of such Section:
          Notwithstanding the foregoing, the Borrower shall have the right, at
any time, upon at least three Business Days’ notice to a Defaulting Lender (with
a copy to the Administrative Agent), to terminate in whole such Lender’s
Commitment on a non-ratable basis. Such termination shall be effective, (x) with
respect to such Lender’s unused Commitment, on the date set forth in such
notice, provided, however, that such date shall be no earlier than three
Business Days after receipt of such notice and (y) with respect to each Loan
outstanding to such Lender, in the case of Base Rate Loans, on the date set
forth in such notice and, in the case of Eurodollar Rate Loans, on the last day
of the then current Interest Period relating to such Loan.

 



--------------------------------------------------------------------------------



 



Upon termination of a Lender’s Commitment pursuant to the foregoing, the
Borrower will pay or cause to be paid all principal of, and interest accrued to
the date of such payment on, Loans owing to such Lender and pay any accrued
commitment fees payable to such Lender pursuant to the provisions of
Section 2.09, and all other amounts payable to such Lender hereunder (including,
but not limited to, any increased costs or other amounts owing under
Section 3.04 and any indemnification for Taxes under Section 3.01); and upon
such payments, the obligations of such Lender hereunder (including, without
limitation, any obligation to fund any amount or extend any credit thereunder)
shall, by the provisions hereof, be released and discharged; provided, however,
that (i) such Lender’s rights under Sections 3.01, 3.04, 3.05, and 10.04 and
other provisions of the Loan Documents which by their terms would survive the
repayments of the Loans and the termination of the Credit Agreement shall
survive such release and discharge as to matters occurring prior to such date;
and (ii) except to the extent otherwise separately agreed in writing by the
Borrower and such Lender, no claim that the Borrower may have against such
Lender arising out of such Lender’s default hereunder shall be released or
impaired in any way. The aggregate amount of the Commitments of the Lenders once
reduced may not be reinstated. Upon any termination of a Lender’s Commitment
described above, the Aggregate Commitments shall be reduced by an amount equal
to the amount of the terminated Commitment, and the Applicable Percentages shall
automatically be adjusted based upon the Aggregate Commitments in effect
immediately after giving effect to such termination.
          (c) Section 2.09(a) of the Credit Agreement is amended to delete the
phrase “for the account of each Lender” appearing in the first sentence thereof
and to replace such phrase with the phrase “for the account of each Lender
(other than any Defaulting Lender)”.
          (d) Section 2.09(b) of the Credit Agreement is amended to delete the
phrase “for the account of each Lender” appearing in the first sentence thereof
and to replace such phrase with the phrase “for the account of each Lender
(other than any Defaulting Lender)”.
          (e) Section 2.12(a) of the Credit Agreement is amended by adding at
the end of the third sentence thereof the following proviso: “; provided,
however, that if a Defaulting Lender has failed to fund its Applicable
Percentage of a specific Committed Borrowing with the result that the
outstanding principal amount of the Committed Loans are not held by the Lenders
in accordance with their Applicable Percentages, then each payment in respect of
such specific Committed Borrowing shall be distributed only to the Lenders other
than such Defaulting Lender until such time as the Committed Loans are again
held by the Lenders, including such Defaulting Lender, in accordance with their
Applicable Percentages.”
          2. Condition of Effectiveness. The effectiveness of this Amendment is
subject to the conditions precedent that the Administrative Agent shall have
received counterparts of this Amendment duly executed by the Borrower, the
Required Lenders (including Lehman Commercial Paper Inc. (“Lehman”)) and the
Administrative Agent, and notwithstanding anything contained herein to the
contrary, Lehman shall receive payment of all fees (including commitment fees
and utilization fees) and other amounts owing to Lehman under the Credit
Agreement (including, without limitation, full repayment of any principal and
interest) accrued through the date hereof. Upon the satisfaction of such
conditions precedent, (1) this Amendment shall be deemed effective as of
December 31, 2008, (2) the entire Commitment of Lehman shall be terminated
effective as of December 31, 2008, (3) the Aggregate Commitments shall be
reduced by the amount of the terminated Commitment of Lehman and the Applicable
Percentages shall automatically be adjusted based upon the Aggregate Commitments
in effect immediately after giving effect to such termination, in each case
effective as of December 31, 2008.
          3. Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:

2



--------------------------------------------------------------------------------



 



          (a) This Amendment and the Credit Agreement as amended hereby
constitute legal, valid and binding obligations of the Borrower and are
enforceable against the Borrower in accordance with their terms, subject to
bankruptcy, insolvency, moratorium and other laws of general application
affecting creditors and general principles of equity.
          (b) As of the date hereof and giving effect to the terms of this
Amendment, (i) no Default exists and (ii) the representations and warranties
(other than the representations and warranties contained in Section 5.05(c) and
Section 5.17 of the Credit Agreement) of the Borrower set forth in the Credit
Agreement, as amended hereby, are true and correct in all material respects
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date (and the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Credit Agreement
shall refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01 of the Credit Agreement).
          4. Reference to and Effect on the Credit Agreement.
          (a) Upon the effectiveness hereof, each reference to the Credit
Agreement in the Credit Agreement or any other Loan Document shall mean and be a
reference to the Credit Agreement as amended hereby.
          (b) Except as specifically amended above, the Credit Agreement and all
other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.
          (c) The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Administrative
Agent or the Lenders, nor constitute a waiver of any provision of the Credit
Agreement or any other documents, instruments and agreements executed and/or
delivered in connection therewith.
          5. Governing Law. This Amendment shall be construed in accordance with
and governed by the law of the State of New York.
          6. Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
          7. Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF shall have the same force
and effect as manual signatures delivered in person.
[Signature Pages Follow]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Amendment has been duly executed as of the
day and year first above written.

            BIOGEN IDEC INC.,
as the Borrower
      By:   /s/ Michael MacLean       Name:  Michael MacLean      Title:  SVP,
Finance     

            BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ Kevin L. Ahart       Name:  Kevin L. Ahart      Title:  Vice
President     

            BANK OF AMERICA, N.A.,
as L/C Issuer, Swing Line Lender and as a Lender
      By:   /s/ Robert LaPorte       Name:  Robert LaPorte      Title:  Vice
President     

            MERRILL LYNCH BANK USA,
as a Lender
      By:   /s/ Louis Alder       Name:  Louis Alder      Title:  First Vice
President     

            WILLIAMS STREET CREDIT CORPORATION,
as a Lender
      By:   /s/ Mark Walton       Name:  Mark Walton      Title:  Assistant Vice
President     

            GOLDMAN SACHS CREDIT PARTNERS L.P.,
as a Co-Syndication Agent and as a Lender
      By:   /s/ Andrew Caditz       Name:  Andrew Caditz      Title:  Authorized
Signatory   

 



--------------------------------------------------------------------------------



 



         

            MORGAN STANLEY BANK,
as a Lender
      By:   /s/ Melissa James       Name:  Melissa James      Title:  Authorized
Signatory     

            LEHMAN COMMERCIAL PAPER INC.,
as a Lender
      By:   /s/ Ahuva Schwager       Name:  Ahuva Schwager     
Title:  Authorized Signatory     

            UBS LOAN FINANCE LLC,
as a Lender
      By:   /s/ Mary E. Evans       Name:  Mary E. Evans      Title:  Associate
Director     

                  By:   /s/ Irja R. Otsa       Name:  Irja R. Otsa     
Title:  Associate Director     

 